Judgement of the County Court, Suffolk County, rendered May 25, 1971 on resentence, affirmed. No opinion. Appeal from two orders of the same court, dated October 9, 1970 and November 23, 1970, respectively, dismissed. The order dated October 9, 1970 dismissed appellant’s motion for a reduction of sentence and the order dated November 23, 1970 granted appellant’s motion for reargument of the prior motion and adhered to the original decision. Such orders are not appealable. We have, however, considered appellant’s contentions as to the orders and, if the appeals from the orders were not being dismissed, we would affirm the orders. Rabin, P. J., Latham, Shapiro, Christ and Benjamin, JJ. concur.